                 Case 20-10343-LSS              Doc 520       Filed 04/30/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               (Jointly Administered)
Debtors.
                                                               Ref. Docket No. 518

       NOTICE OF WITHDRAWAL OF STATUS REPORT IN CONNECTION
        WITH HEARING ON DEBTORS’ APPLICATION FOR ENTRY OF AN
     ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF SIDLEY
       AUSTIN LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN
            POSSESSION, NUNC PRO TUNC TO THE PETITION DATE

         PLEASE TAKE NOTICE that Sidley Austin LLP, by and through undersigned counsel,

hereby withdraws the Status Report in Connection with Hearing on Debtors' Application for

Entry of an Order Authorizing the Retention and Employment of Sidley Austin LLP as Attorneys

for the Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date [D.I. 518] filed

on April 30, 2020 in the above-captioned cases.



                               [Remainder of Page Intentionally Left Blank]




1
 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 20-10343-LSS   Doc 520   Filed 04/30/20   Page 2 of 2




Dated: April 30, 2020              CROSS & SIMON, LLC
       Wilmington, Delaware
                                   /s/ Christopher P. Simon
                                   Christopher P. Simon (No. 3697)
                                   1105 North Market Street
                                   Suite 901
                                   Wilmington, DE 19801
                                   Telephone: (302) 777-4200

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   James W. Ducayet (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Facsimile: (312) 853-7036
                                   jducayet@sidley.com

                                   Attorneys for Sidley Austin LLP




                                      2
